Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 1 of 7 PagelD# 141

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CLEVIN PITTMAN,
Plaintiff,
v. Civil Action No. 3:19CV500
M. SIVELS,
Defendant.
MEMORANDUM OPINION
Clevin Pittman, a Virginia inmate proceeding pro se and in forma pauperis, filed this
civil action pursuant to 42 U.S.C. § 1983.’ Pittman alleges that Defendant Sivels “stood by the
bed and watched [Officer] D.M. York choke [Pittman.]” (ECF No. 13. at 1.)? The matter is now
before the Court on the Motion to Dismiss filed by Defendant Sivels. (ECF No. 19.) For the
reasons stated below, the Motion to Dismiss will be DENIED WITHOUT PREJUDICE.
I. Standard for Motion to Dismiss
“A motion to dismiss under Rule |2(b)(6) tests the sufficiency of a complaint:

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin. 980 F.2d 943. 952 (4th Cir.

 

' The statute provides. in pertinent part:

Every person who, under color of any statute... of any State . . . subjects. or causes
to be subjected. any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights. privileges. or immunities
secured by the Constitution and laws. shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

? The Court employs the pagination assigned to the parties’ submissions by the CM/ECF
docketing system. The Court corrects the punctuation. spelling. and capitalization and omits the
emphasis in quotations from the parties” submissions.
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 2 of 7 PagelD# 142

1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiff's well-pleaded
allegations are taken as true and the complaint is viewed in the light most favorable to the
plaintiff. Mylan Labs.. Inc. v. Matkari. 7 F.3d 1130, 1134 (4th Cir. 1993): see also Martin, 980
F.2d at 952. This principle applies only to factual allegations, however, and “a court considering
a motion to dismiss can choose to begin by identifving pleadings that. because they are no more
than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662.
679 (2009).

The Federal Rules of Civil Procedure “require[] only °a short and plain statement of the
claim showing that the pleader is entitled to relief.” in order to “give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests."” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (citation omitted). Plaintiffs cannot
satisfy this standard with complaints containing only “labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” /d. (citations omitted). Instead, a plaintiff must
allege facts sufficient “to raise a right to relief above the speculative level.” id. (citation omitted).
stating a claim that is “plausible on its face.” id. at 570. rather than merely “conceivable.” /d.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” /gbal. 556
U.S. at 678 (citing Bell At. Corp.. 550 U.S. at 556). In order for a claim or complaint to survive
dismissal for failure to state a claim. the plaintiff must “allege facts sufficient to state all the
elements of [his or] her claim.” Bass v. EL DuPont de Nemours & Co., 324 F.3d 761, 765 (4th
Cir. 2003) (citing Dickson v. Microsoft Corp.. 309 F.3d 193. 213 (4th Cir. 2002): Jodice v.

United States, 289 F.3d 270. 281 (4th Cir. 2002)).

to
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 3 of 7 PagelD# 143

Lastly. while the Court liberally construes pro se complaints. Gordon v. Leeke, 574 F.2d
1147, 1151 (4th Cir. 1978), it will not act as the inmate’s advocate and develop, sua sponte,
statutory and constitutional claims that the inmate failed to clearly raise on the face of his or her
complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring);
Beaudett v. City of Hampton, 775 F.2d 1274. 1278 (4th Cir. 1985).
Il. Pittman’s Allegations
In his Particularized Complaint. Pittman names M. Sivels. an Officer with the
Chesapeake Police Department, as Defendant. (ECF No. 13. at 1.) Pittman alleges the
following:
Officer M. Sivels stood by the bed and watched [Officer] D.M. York choke
me (Clevin Pittman).
He had a sworn duty to protect me, but he did not.
He violated my 8'" Amendment Rights by not protecting me Clevin Pittman
under the Constitution.
I... believe under the 8" Amend[ment] it states no harm shall come to
another person and to protect and M. Sivels failed that. He allowed me to be choked
by his co—worker.
When Officer D.M. York was choking me and putting on me Clevin Pittman
excessive force, Officer M. Sivels was just standing there watching. It was his duty
to protect me and he did not and I believe it is an 8" Amendment violation.
(/d. at 1-2 (paragraph numbering omitted).)
HI. Analysis
In the Motion to Dismiss, Defendant Sivels raises three arguments to support dismissing
the Particularized Complaint: 1) that Pittman failed to state a claim of excessive force against
him on the basis of bystander liability: 2) that Pittman’s successful recovery would necessarily

imply the invalidity of his two state criminal convictions for assault on a law enforcement

officer; and, 3) that Defendant Sivels is entitled to qualified immunity.
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 4 of 7 PagelD# 144

A. Failure to State a Claim

Defendant Sivels argues that Pittman fails to state an Eighth Amendment claim. At this
juncture, the Court must presume the truth of all Pittman’s well-pleaded allegations. Afylan
Labs., Inc., 7 F.3d at 1134. With respect to the first contention, that Defendant Sivels did not use
excessive force, the Court previously determined that Pittman stated a claim for relief sufficient
to survive the Court’s screening obligations. Therefore, the Motion to Dismiss will be DENIED
on that ground.

B. Heck v. Humphrey

Next. Defendant Sivels contends that Pittman’s successful recovery would necessarily
imply the invalidity of his two state criminal convictions for assault on a law enforcement
officer, citing Heck v. Humphrey, 512 U.S. 477, 487 (1994). Defendant Sivels attaches state
court records to his Motion to Dismiss showing that Pittman was charged and convicted of
assault on an officer for the incident that rests at the heart of this action. (ECF No. 20-1, at 2-5.)
However, the Court fails to discern, and Defendant Sivels fails to explain. how the fact that
Pittman was convicted for spitting on an officer necessarily precludes a finding that Defendant
Sivels may also have violated Pittman’s constitutional rights at or around the same time.

Heck bars a § 1983 action if it is clear from the record that its successful prosecution
would necessarily imply the invalidity of plaintiff's earlier conviction. /d. at 486-87. The
United States Court of Appeals for the Fourth Circuit has emphasized that “[t]he Heck analysis
requires a close factual examination of the underlying conviction.” Riddick v. Lot, 202 F. App’x
615, 616 (4th Cir. 2006) (citations omitted). Where, as here, the plaintiff's allegations involve
claims of excessive force during the course of an arrest and the plaintiff also was convicted of
charges of threatening, resisting or assaulting a police officer, resolution of the Heck inquiry

often demands an examination of the trial record. See id. at 617 (alteration and omission in
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 5 of 7 PagelD# 145

original) (observing that “Heck does not bar § 1983 actions alleging excessive force despite a
plaintiff's conviction for resisting arrest because a ‘state court’s finding that [a plaintiff] resisted
a lawful arrest... may coexist with a finding that the police officers used excessive force to
subdue [the plaintiff] (quoting Martinez v. City of Albuquerque, 184 F.3d 1123, 1127 (10th Cir.
1999))).

Defendant Sivels’s Heck argument falters because Pittman’s conviction for spitting on an
officer does not preclude Pittman from bringing this Eighth Amendment claim. Should
Defendant Sivels choose to renew his Heck challenge he must ensure that the proper supporting
documents are attached in support thereof and raise a proper legal analysis.* Accordingly. the
Motion to Dismiss will DENIED on this ground.

C. Qualified Immunity

Finally. Defendant Sivels argues that he is entitled to qualified immunity “because he did
not violate any of Mr. Pittman’s rights, and if he did violate any of Mr. Pittman’s rights, there
was no clearly established law against Officer Sivels’s conduct at the time and a reasonable
police officer under the circumstances would not have known the conduct was illegal.” (ECF
No. 20, at 6~7.) “When qualified immunity is asserted. the reviewing court should usually first
ask whether the right was violated on the facts alleged, and then determine whether that right
was ‘clearly established." LeSueur—Richmond Slate Corp. v. Fehrer, 666 F.3d 261, 264 (4th
Cir. 2012) (citing Smith v. Smith, 589 F.3d 736, 739 (4th Cir. 2009)); see Pearson y. Callahan,
555 U.S. 223, 236 (2009) (“[W]e conclude that, while the sequence set forth [in Saucier v. Katz,

553 U.S. 194 (2001) J is often appropriate, it should no longer be regarded as mandatory.” (first

alteration in original)).

 

> To the extent that Defendant Sivels renews his Heck challenge by means of a motion to
dismiss. he also must explain with citation to controlling authority why the Court can consider
the documents in a motion to dismiss. See Fed. R. Civ. P. 12(d).

5
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 6 of 7 PagelD# 146

Defendant Sivels’s assertion of qualified immunity is limited to a recitation of the general
Jurisprudence governing qualified immunity. As noted above, Pittman has adequately alleged a
violation of his Eighth Amendment rights based on the record the Court can consider on a
motion to dismiss. Furthermore, Defendant Sivels fails to demonstrate that the right to not be
subjected to excessive force was not clearly established. See Allen v. City of Fredericksburg.
No. 3:09CV63. 2011 WL 782039, at *11 n.5 (E.D. Va. Feb. 22, 2011) (discussing the
methodology for briefing the defense of qualified immunity). Accordingly. Defendant Sivels’s
Motion to Dismiss based upon qualified immunity will be DENIED.

IV. Outstanding Motions

Defendant Sivels’s Motion to Transfer (ECF No. 21) will be DENIED WITHOUT
PREJUDICE because no evidentiary hearing or trial has been scheduled at this juncture. Ifa
trial or evidentiary hearing is scheduled. Defendant Sivels may renew his motion. Pittman also
submitted a letter asking the Court to order counsel to provide the Court with a video of the body
camera footage if the Court did not have the video. (ECF No. 27.) Pittman’s request (ECF
No. 27) will be DENIED. Finally, Pittman’s Motion to Amend (ECF No. 31) will also be

DENIED WITHOUT PREJUDICE.*

 

* Litigants may not spackle new allegations or defendants onto the original complaint.
See Williams v. Wilkerson, 90 F.R.D. 168. 169-70 (E.D. Va. 1981). When a plaintiff seeks leave
to amend his complaint. a copy of the proposed amended pleading. and not simply the proposed
amendment, must be attached to the motion.” /d. at 170. Pittman did not submit a copy of his
proposed amended complaint. Pittman may resubmit his proposed amended complaint in the
proper manner.

A proposed amended complaint must set forth legibly. in separately numbered
paragraphs, a short statement of the facts giving rise to each claim against each defendant.
Pittman must also state what civil rights he believes each defendant violated and explicitly state
how said defendant's actions violated each constitutional right. Any amended complaint will
supplant, meaning replace in its entirety, his current Particularized Complaint and all prior
submissions. The amended complaint must stand or fall of its own accord and contain a prayer
for relief.
Case 3:19-cv-00500-MHL-RCY Document 34 Filed 02/23/21 Page 7 of 7 PagelD# 147

V. Conclusion
For the foregoing reasons, the Motion to Dismiss (ECF No. 19) will be DENIED
WITHOUT PREJUDICE. Any party wishing to file a motion for summary judgment should do
within sixty (60) days of the date of entry hereof.

An appropriate Order will accompany this Memorandum Opinion.

} NZ
M. Hannah AlafitkV

Date: Fel. 23, 202 United Stfte$ District Judge

Richmond, Virginia
